ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2021-10-12_JUD_01_NA_04_FR.txt.                                 DÉCLARATION DE MME LA JUGE XUE

[Traduction]

       1. En la présente espèce, la Cour a utilisé la méthode en trois étapes pour établir la frontière
maritime entre la Somalie et le Kenya dans la zone économique exclusive et sur le plateau continental
en deçà de 200 miles marins. Bien que cette méthode ait été appliquée dans plusieurs affaires depuis
l’arrêt relatif à la Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt,
C.I.J. Recueil 2009, p. 61), il y a lieu de s’interroger, comme le démontre la présente espèce, sur le
point de savoir si les techniques qu’elle recouvre sont adaptées à tous les types d’affaires de
délimitation maritime.


       2. Les dispositions pertinentes de la convention des Nations Unies sur le droit de la mer de
1982 (ci-après la «CNUDM» ou la «convention») concernant la délimitation de la zone économique
exclusive et du plateau continental figurent aux articles 74 et 83. Ainsi que la Cour l’a fait observer
dans son arrêt, «[d]e par leur caractère très général, [ces] dispositions … ne donnent guère
d’indications pour se livrer à cet exercice de délimitation maritime» (paragraphe 121). La seule
exigence qu’elles imposent à cet égard est d’aboutir à une solution équitable, par voie de négociations
ou de règlement par une tierce partie. Autrement dit, la convention ne prévoit pas de méthode de
délimitation obligatoire. Et il ne s’agit assurément pas là d’une omission mais d’un choix délibéré
fait en connaissance de cause par les Etats parties à cet instrument.


       3. Historiquement, il existe parmi les Etats deux écoles de pensée principales en ce qui
concerne les principes applicables à la délimitation maritime du plateau continental : l’une se fonde
sur le principe de l’équidistance, tel qu’il est énoncé au paragraphe 2 de l’article 6 de la convention
de Genève de 1958 sur le plateau continental, et l’autre, sur les principes équitables. Les Etats ont
adopté des positions très différentes à l’égard de ces deux écoles de pensée en fonction des
circonstances géographiques de la zone maritime où ils se situaient ; si la méthode de l’équidistance
a bien fonctionné dans certains cas, produisant une solution équitable, il n’en a pas été de même dans
d’autres. Il n’est donc pas surprenant que cette méthode n’ait jamais été reconnue en tant que règle
de droit international s’appliquant aux délimitations maritimes.


        4. C’est dans les affaires du Plateau continental de la mer du Nord qu’il a été pour la première
fois demandé à la Cour de se prononcer sur les principes et règles de droit international applicables
à la délimitation du plateau continental. La Cour a rejeté les demandes du Danemark et des Pays-Bas
tendant à ce que soit appliquée la méthode de l’équidistance (Plateau continental de la mer du Nord
(République fédérale d’Allemagne/Danemark ; République fédérale d’Allemagne/Pays-Bas), arrêt,
C.I.J. Recueil 1969, p. 45-46, par. 82), affirmant que la délimitation devait être effectuée
conformément à des principes équitables (ibid., p. 46-47, par. 85). Les littoraux des trois parties en
cause dans ces affaires jointes étaient de longueurs comparables et pareillement dotés par la nature,
mais il ne s’agissait pas de lignes droites. Si la méthode de l’équidistance avait été adoptée pour
tracer les lignes frontières, le résultat produit n’aurait pas été équitable. La Cour a considéré que, en
appliquant cette méthode, un Etat aurait eu des droits considérablement différents de ses voisins sur
le plateau continental du seul fait que l’un avait une côte de configuration plutôt convexe et l’autre
une côte de configuration fortement concave, même si la longueur de ces côtes était comparable
(ibid., p. 50, par. 91). Pour pallier l’effet de distorsion causé par ces irrégularités, elle a jugé qu’il y
avait lieu d’équilibrer la délimitation en prenant en considération

      «le rapport raisonnable qu’une délimitation effectuée selon des principes équitables
      devrait faire apparaître entre l’étendue du plateau continental relevant des Etats
      intéressés et la longueur de leurs côtes ; on mesurerait ces côtes d’après leur direction

                                                   -2-

      générale afin d’établir l’équilibre nécessaire entre les Etats ayant des côtes droites et les
      Etats ayant des côtes fortement concaves ou convexes ou afin de ramener des côtes très
      irrégulières à des proportions plus exactes» (Plateau continental de la mer du Nord
      (République       fédérale       d’Allemagne/Danemark ;           République       fédérale
      d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 52, par. 98).


        5. Les principes équitables énoncés par la Cour dans l’arrêt qu’elle a rendu dans les affaires
du Plateau continental de la mer du Nord sont ainsi devenus les lignes directrices en matière de
délimitation maritime. Ils ont par la suite trouvé leur expression dans les articles 74 et 83 de la
CNUDM, selon lesquels l’exercice de délimitation doit aboutir à une solution équitable. Une
frontière maritime établie par voie de négociations bilatérales est considérée comme étant équitable,
puisque les Etats intéressés sont convenus de la reconnaître comme telle. Dans le cas du règlement
par tierce partie, la manière d’aboutir à une solution équitable dépend largement de la méthode
utilisée. Dans les années qui ont suivi, la Cour, par sa pratique judiciaire, a progressivement défini
certaines techniques de délimitation maritime en prenant en compte diverses circonstances
géographiques. Dans l’affaire Roumanie c. Ukraine, ces techniques ont été synthétisées en une
méthode générale de délimitation appelée par commodité «la méthode en trois étapes» (Délimitation
maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 101-103, par. 115-122).
Dans le cadre de cette méthode, la Cour commence par construire une ligne d’équidistance provisoire
reliant des points de base choisis à l’aide de critères strictement géométriques sur la base de données
objectives. Elle recherche ensuite «s’il existe des facteurs appelant un ajustement ou un déplacement
de la ligne d’équidistance provisoire afin de parvenir à un résultat équitable» (ibid., p. 101, par. 120,
renvoyant à Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;
Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 441, par. 288). C’est à la Cour qu’il
appartient de déterminer quels sont ces facteurs, appelés «circonstances pertinentes», même si la
plupart de ceux qui ont été retenus jusqu’à présent étaient d’ordre géographique. Enfin, la Cour
examine la ligne ainsi établie, ajustée ou non, à l’aune du critère de proportionnalité afin de
rechercher s’il existe quelque disproportion marquée entre le rapport des longueurs des côtes
pertinentes des parties et celui des espaces attribués à chacune d’elles par ladite ligne. Ce critère est
conçu pour garantir le caractère équitable du résultat de la délimitation.


       6. Malgré sa fiabilité et son objectivité, la méthode en trois étapes est fondée sur la pratique.
A chacune de ces étapes, les circonstances géographiques de l’affaire en cause sont déterminantes
aux fins de la délimitation. Ainsi, les points de base qu’il convient de retenir et les facteurs constituant
des circonstances pertinentes doivent être «propres à chaque affaire» et déterminés par la Cour dans
le contexte de chacune d’elles (Arbitrage entre la Barbade et la République de Trinité-et-Tobago,
décision du 11 avril 2006, Recueil des sentences arbitrales (RSA), vol. XXVII, p. 215, par. 242). Si
la méthode en trois étapes vise à établir des critères objectifs et des techniques habituelles en matière
de délimitation maritime, il convient, en pratique, de ne pas les appliquer mécaniquement.


       7. Lors de la première étape, afin de construire la ligne d’équidistance provisoire, il s’agit tout
d’abord — et c’est un point essentiel — de définir les côtes des parties dont les projections vers le
large se chevauchent (Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt,
C.I.J. Recueil 2009, p. 96-97, par. 99). Selon la jurisprudence de la Cour, la côte considérée comme
pertinente est celle qui génère des projections chevauchant celles de la côte de l’autre partie (ibid. ;
Plateau continental (Tunisie/Jamahiriya arabe libyenne), arrêt, C.I.J. Recueil 1982, p. 61, par. 75).
En la présente espèce, le littoral des Parties dans la zone en cause est purement et simplement
rectiligne, dénué de toute formation maritime ou indentation particulière. Les côtes des Parties étant
adjacentes, l’une et l’autre sont orientées vers le large et bordent les mêmes espaces maritimes et le
même plateau continental. Pour déterminer les côtes pertinentes, la Cour, utilisant la projection
radiale, a calculé que la côte pertinente de la Somalie s’étendait sur environ 733 kilomètres et celle
du Kenya, sur approximativement 511 kilomètres. Comme l’illustre le croquis no 8 de l’arrêt, une

                                                   -3-

partie substantielle de la côte pertinente de la Somalie ne génère aucun droit chevauchant
effectivement ceux générés par la côte kényane. Bien que la projection radiale soit en général utilisée
pour définir les côtes pertinentes, il est contestable d’y avoir recouru dans le cas présent. Ce type de
projection tend en effet à allonger les côtes pertinentes, et notamment, en l’occurrence, celle qui est
située du côté somalien. Dans les affaires relatives à la Délimitation maritime dans la mer des
Caraïbes et l’océan Pacifique (Costa Rica c. Nicaragua) et à la Frontière terrestre dans la partie
septentrionale d’Isla Portillos (Costa Rica c. Nicaragua), certains segments de la côte pertinente
costa-ricienne donnant sur l’océan Pacifique, à savoir entre Punta Herradura et Punta Salsipuedes,
semblent également avoir été exclus de la zone pertinente définie par la Cour (arrêt,
C.I.J. Recueil 2018 (I), p. 210-214, par. 181, 184 et 185). Ce n’est cependant pas ce qui ressort de
l’examen des faits. Premièrement, ces segments se situaient en deçà de 200 milles marins du point
de départ de la frontière entre les parties. La totalité de la côte pertinente du Costa Rica mesurait
416,4 kilomètres de long, ce qui signifie que cette côte générait un véritable chevauchement de droits.
Deuxièmement, si elle ne bordait pas la zone pertinente, c’était à cause de la circonstance
géographique que constituait la péninsule de Nicoya. Compte tenu des circonstances géographiques
de cette affaire, la projection radiale était la méthode la plus appropriée.


       8. En la présente espèce, les côtes des deux Parties sont bien orientées vers le large et n’offrent
aucune irrégularité géographique. Il n’y avait donc pas lieu d’en exclure certains segments sauf s’ils
ne produisaient pas de droits chevauchant ceux de l’autre Partie, auquel cas ils n’auraient pas même
dû être considérés comme composant la côte pertinente. Dans l’affaire Ghana/Côte d’Ivoire
(Délimitation de la frontière maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt,
TIDM Recueil 2017, p. 4), la situation côtière des parties aux fins de la délimitation maritime offrait
de nombreuses similitudes avec celle de la présente espèce. Le littoral du Ghana et de la Côte
d’Ivoire, deux Etats adjacents, est presque aussi rectiligne que celui de la Somalie et du Kenya, et
s’étend sur une distance considérable de part et d’autre du point terminal de la frontière terrestre.
S’agissant de la côte ivoirienne pertinente, la Côte d’Ivoire soutenait que l’intégralité de sa côte était
pertinente, le Ghana considérant quant à lui qu’elle devait s’étendre à partir du point terminal de la
frontière terrestre jusqu’au voisinage de Sassandra, point situé à environ 350 kilomètres à l’ouest du
point terminal de la frontière terrestre. Pour expliquer sa position, le Ghana a précisé ce qui suit :

      «à l’ouest de ce point, la côte ivoirienne est presqu[e] entièrement située à plus de
      200 milles des zones maritimes revendiquées par le Ghana … il n’y a pas de
      chevauchement des droits ghanéens avec les projections émanant de ce segment
      occidental de la côte ivoirienne, et par conséquent … cette partie occidentale de la côte
      ivoirienne ne peut pas être pertinente pour la délimitation» (ibid., p. 104, par. 365).

D’après le Ghana, la côte pertinente de la Côte d’Ivoire était de 308 kilomètres et la sienne, de
121 kilomètres.


      9. La Chambre spéciale du Tribunal international du droit de la mer (ci-après la «Chambre du
TIDM» ou la «Chambre»), utilisant la méthode de l’équidistance/des circonstances pertinentes, a
conclu en ces termes :

      «[l]a partie de la côte ivoirienne, qui, à partir du point [terminal de la frontière terrestre],
      s’étire … jusqu’à Sassandra, génère … des projections sur la zone maritime à délimiter.
      Les projections de cette partie de la côte ivoirienne chevauchent les projections de la
      côte ghanéenne, ce qui fait que cette partie de la côte ivoirienne est pertinente.» (Ibid.,
      p. 106, par. 377.)

En ce qui concerne le segment de la côte ivoirienne situé à l’ouest de Sassandra, la Chambre était
d’avis qu’il ne générait pas de projection chevauchant la zone contestée et ne faisait donc pas partie
de la côte pertinente (voir ibid., p. 107, croquis no 2 reproduit ci-après). Elle a souligné que «ce

                                                  -4-

qu’[était] la côte pertinente, ou, en d’autres termes, quelle projection côtière gén[érait] un
chevauchement, [était] déterminé par la réalité géographique de la côte» (ibid., p. 106, par. 378 ; les
italiques sont de moi). En conséquence, la Chambre a décidé que la longueur de la côte pertinente
ghanéenne était d’environ 139 kilomètres et celle de la Côte d’Ivoire, de 352 kilomètres (ibid.,
p. 106, par. 379), et défini la zone pertinente sur cette base (voir ibid., p. 109, croquis no 3 reproduit
ci-après). Cette conclusion de la Chambre reflète bien, selon moi, le lien technique qui unit les côtes
pertinentes et la zone pertinente aux fins de la délimitation. C’est la réalité géographique et le
véritable chevauchement des droits qui devraient déterminer quelle partie d’une côte est pertinente.




       Délimitation de la frontière maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt,
                                 TIDM Recueil 2017, p. 107, croquis no 2

                                           -5-




Délimitation de la frontière maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt,
                          TIDM Recueil 2017, p. 109, croquis no 3

                                                  -6-

       10. Le problème posé par la projection radiale en la présente espèce se rencontre également
dans la zone pertinente définie par la Cour, qui, selon moi, n’englobe pas la totalité des espaces où
se chevauchent les droits potentiels des Parties. Dans les conclusions qu’ils avaient présentées à la
Cour, la Somalie et le Kenya l’avaient priée de déterminer l’intégralité du tracé de leur frontière
maritime dans l’océan Indien, y compris sur le plateau continental au-delà de 200 milles marins.
Ayant constaté que, avant que ne soit introduite la présente instance, les Parties avaient chacune
soumis à la Commission des limites du plateau continental (ci-après la «Commission des limites» ou
la «Commission») une demande relative à la limite du plateau continental au-delà de 200 milles
marins, conformément au paragraphe 8 de l’article 76 de la CNUDM, et qu’aucune d’elles ne
contestait l’existence du droit de l’autre Partie à un tel plateau ni l’étendue de cette revendication, la
Cour a décidé de procéder à la délimitation du plateau continental au-delà de ladite limite. La
Commission n’ayant pas encore formulé de recommandation concernant le tracé de la limite
extérieure du plateau continental, la Cour a souligné que «l’absence de délinéation de la limite
extérieure du plateau continental ne fai[sait] pas, en soi, obstacle à la délimitation de celui-ci entre
deux Etats ayant des côtes adjacentes» (arrêt, paragraphe 189). Cette conclusion de la Cour ne trouve
cependant pas son expression dans la zone pertinente que celle-ci a définie, laquelle ne comprend
pas les espaces de chevauchement des droits potentiels des Parties au-delà de 200 milles marins.


       11. Dès lors que la Cour décide de procéder, même prudemment, à la délimitation de la
frontière sur le plateau continental étendu, la zone pertinente doit comprendre le plateau continental
au-delà de 200 milles marins. Or, en employant la méthode de la projection radiale, il est difficile de
déterminer les côtes pertinentes et la zone pertinente de manière à y inclure le chevauchement des
droits potentiels sur ce plateau, étant donné que la limite extérieure de celui-ci n’est pas encore
définie. En ce qui concerne la détermination des côtes pertinentes aux fins de la délimitation du
plateau continental étendu, deux autres décisions peuvent servir de référence : l’une d’elles est l’arrêt
du TIDM en l’affaire de la Délimitation de la frontière maritime dans le golfe du Bengale
(Bangladesh/Myanmar), et l’autre, la sentence rendue dans l’Arbitrage concernant la frontière
maritime dans le golfe du Bengale (Bangladesh c. Inde). Dans cette dernière affaire, les parties
avaient demandé au tribunal arbitral de délimiter l’intégralité de leur frontière maritime, y compris
sur le plateau continental au-delà de 200 milles marins. En ce qui concerne le lien entre les côtes
pertinentes aux fins de la délimitation du plateau continental en deçà de 200 milles marins et celles
qui le sont aux fins de la délimitation du plateau continental au-delà de cette limite, le tribunal a fait
observer que «la côte [était] pertinente indépendamment de la question de savoir si le chevauchement
se produi[sait] en deçà ou au-delà des 200 milles marins des côtes des deux parties ou en deçà des
200 milles marins de l’une et au-delà des 200 milles marins de l’autre» (Arbitrage concernant la
frontière maritime dans le golfe du Bengale (Bangladesh c. Inde), sentence du 7 juillet 2014, RSA,
vol. XXXII, p. 93, par. 299). Autrement dit, les côtes pertinentes aux fins de la délimitation en deçà
et au-delà de 200 milles marins sont identiques (ibid., p. 94, par. 300-302 ; Délimitation de la
frontière maritime dans le golfe du Bengale (Bangladesh/Myanmar), arrêt, TIDM Recueil 2012,
p. 58-59, par. 200-205). Il s’ensuit que, en la présente espèce, les côtes qui ont été retenues étaient
pertinentes, que le plateau continental s’étende ou non au-delà de 200 milles marins. Ce nonobstant,
il demeurait problématique d’utiliser la projection radiale pour définir la zone pertinente.


       12. En la présente espèce, il est évident que les droits concurrents des Parties en deçà de
200 milles marins pouvaient, dans leur intégralité, être générés à partir des côtes de celles-ci. Les
projections frontales des côtes pertinentes des Parties de part et d’autre du point terminal de la
frontière terrestre auraient pu être appliquées sur une distance de 200 milles marins, et générer une
zone pertinente s’étendant dans une direction sud-est, perpendiculairement auxdites côtes, jusqu’à la
limite des 200 milles marins, puis jusqu’à celle des 350 milles marins telle que revendiquée par le
Kenya. Au sud, la zone pertinente est circonscrite par la ligne perpendiculaire et la frontière convenue
entre le Kenya et la Tanzanie, et s’étend le long de celle-ci jusqu’à la limite des 350 milles marins
telle que revendiquée par le Kenya (voir croquis ci-après). Selon moi, la zone ainsi définie aurait
permis de mieux représenter le chevauchement des droits potentiels des Parties. Indépendamment du

                                                   -7-

fait que la Cour ne disposait pas des informations nécessaires concernant le plateau continental
au-delà de 200 milles marins, sa décision de prolonger la ligne d’équidistance ajustée au-delà de cette
limite ne pouvait être fondée que si le plateau continental étendu était présumé exister. D’aucuns
estimeront peut-être que cette manière de procéder n’aurait pas été conforme à la pratique habituelle
de la Cour ; or, celle que cette dernière a effectivement adoptée en l’espèce n’est pas non plus
«habituelle». Le fait que la zone pertinente n’englobe pas le plateau continental au-delà de 200 milles
marins a empêché la Cour d’évaluer de manière satisfaisante la proportionnalité entre le rapport des
longueurs des côtes pertinentes respectives des Parties et celui des espaces attribués à chacune
d’elles. Comme cela a déjà été indiqué, les approches méthodologiques ne devraient être qu’un
moyen d’aboutir à une solution équitable et non une fin en soi. C’est à l’objectif consistant à aboutir
à une solution équitable qu’il convient d’attacher le plus d’importance (Délimitation de la frontière
maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt, TIDM Recueil 2017, p. 86, par. 281 ;
Délimitation de la frontière maritime dans le golfe du Bengale (Bangladesh/Myanmar), arrêt,
TIDM Recueil 2012, p. 67, par. 235). Bien évidemment, toute délimitation du plateau continental
étendu ne saurait être considérée autrement que comme ayant été établie à titre indicatif et restant
subordonnée aux recommandations de la Commission des limites, conformément aux paragraphes 4
et 5 de l’article 76 de la CNUDM.




                                    Côtes pertinentes et zone pertinente
Légende :
 Relevant coast of Somalia up to 200 M from LBT     =    Côte pertinente de la Somalie jusqu’à la limite des
                                                         200 milles marins calculée à partir du point terminal de
                                                         la frontière terrestre
 Relevant coast of Kenya up to 200 M from LBT       =    Côte pertinente du Kenya jusqu’à la limite des
                                                         200 milles marins calculée à partir du point terminal de
                                                         la frontière terrestre

                                                   -8-

 Relevant area                                      =    Zone pertinente
 Continental shelf limits as submitted by Kenya     =    Limite du plateau continental étendu telle que soumise
                                                         par le Kenya
 200 M calculated from the baselines                =    Limite des 200 milles marins calculée à partir des lignes
                                                         de base

       13. Le second aspect important que je souhaiterais soulever est la prise en compte des
circonstances pertinentes. Comme la Cour l’a indiqué dans son arrêt, la notion de «circonstances
pertinentes» n’était pas prévue dans la convention mais a été définie et étoffée par la pratique
judiciaire (paragraphe 124). L’absence, encore aujourd’hui, de liste exhaustive des circonstances
pertinentes qui ont été reconnues comme telles par la Cour dans le cadre de la délimitation maritime
s’explique aisément. Les situations géographique, économique et sociale des Etats diffèrent
nettement. Il peut exister certains droits historiques ou intérêts spécifiques devant être préservés ou
protégés par le droit international. La délimitation maritime ne consiste pas seulement à partager une
zone maritime ; les intérêts sous-jacents sont souvent au cœur du différend opposant les parties.
Lorsque la méthode de l’équidistance ne permet pas à elle seule d’atteindre l’objectif consistant à
aboutir à une solution équitable, les principes équitables doivent entrer en jeu. Par essence, la
deuxième étape constitue un moyen déterminant pour garantir le caractère équitable du résultat final
de la délimitation. Elle devrait donc constituer le point fort de la méthode en trois étapes.


       14. La Cour, en tant que juridiction, est tenue de prendre en considération toutes les
circonstances pertinentes en se fondant sur les éléments de preuve et les documents que lui ont soumis
les parties. Le caractère pertinent de telle ou telle circonstance doit être apprécié par elle dans le
contexte de chaque affaire. Les circonstances pertinentes ne sauraient être prédéterminées ou
préétablies par certains critères. Comme le juge Weeramantry l’a fait observer, «l’on ne peut jamais
prédire quelles circonstances peuvent survenir ou prendre de l’importance dans les litiges inconnus
de l’avenir» (Délimitation maritime dans la région située entre le Groenland et Jan Mayen
(Danemark c. Norvège), arrêt, C.I.J. Recueil 1993, opinion individuelle de M. le juge Weeramantry,
p. 261, par. 182). La Cour pourrait sans nul doute se voir accusée de faire montre d’une «subjectivité
excessive» dans son appréciation de telles circonstances, mais il y a de bonnes raisons pour qu’elle
conserve son pouvoir en la matière. Aux fins du règlement judiciaire, bien que l’on ne puisse exclure
qu’il existe des situations où les parties peuvent user du caractère non circonscrit de la notion à
l’examen pour formuler des revendications excessives, il appartient à la Cour d’étudier les
circonstances en question et de déterminer quels sont les facteurs à prendre en considération,
conformément aux principes équitables. Jusqu’à présent, celle-ci a attaché une importance juridique
prépondérante aux circonstances géographiques, telles que l’effet d’amputation, le caractère concave
ou convexe et la présence de formations insulaires spécifiques, susceptibles de produire des effets de
distorsion sur la délimitation maritime. Même si, en principe, sa jurisprudence ne les exclut pas, la
Cour n’a que rarement admis des facteurs non géographiques en tant que circonstances pertinentes.
Dans la pratique, cette tendance, si elle se poursuit, risque fort de transformer la deuxième étape en
un exercice purement géométrique, dans le cadre duquel la Cour se contenterait d’examiner quelques
facteurs géophysiques bien définis, ce qui réduirait le pouvoir discrétionnaire dont elle dispose pour
apprécier une situation donnée. La méthode en trois étapes finirait ainsi par se transformer en un
succédané de la méthode de l’équidistance, et les principes équitables disparaîtraient du processus
de délimitation.


       15. La crainte qu’une prolifération illimitée des circonstances pertinentes n’aboutisse à ce que
des arrêts fondés sur le droit soient assimilés à des décisions rendues ex aequo et bono est selon moi
infondée, puisque la notion même de circonstances pertinentes a été conçue et est appliquée dans le
cadre judiciaire. Comme la Cour l’a précisé dans les affaires du Plateau continental de la mer du
Nord, «lorsqu’on parle du juge qui rend la justice ou qui dit le droit, il s’agit de justification objective
de ses décisions non pas au-delà des textes mais selon les textes» (Plateau continental de la mer du
Nord (République fédérale d’Allemagne/Danemark ; République fédérale d’Allemagne/Pays-Bas),

                                                  -9-

arrêt, C.I.J. Recueil 1969, p. 48, par. 88). C’est à la Cour et non aux parties qu’il revient d’user de la
marge d’appréciation. A ce pouvoir discrétionnaire est bien évidemment attachée la responsabilité
de l’organe  juridiction judiciaire ou tribunal arbitral — chargé d’effectuer la délimitation de
manière raisonnable et équitable, conformément aux principes équitables.


        16. En la présente espèce, le Kenya avait invoqué cinq facteurs à titre de circonstances
pertinentes appelant un ajustement de la ligne d’équidistance, à savoir un important effet
d’amputation, la pratique régionale consistant à utiliser des parallèles pour délimiter les frontières
maritimes, des intérêts vitaux en matière de sécurité, le comportement observé de longue date par les
Parties en matière de concessions pétrolières, de patrouilles navales et de pêche, et les conséquences
pour les pêcheurs locaux. La Cour a rejeté tous ces facteurs, à l’exception de l’effet d’amputation. A
cet égard, je souscris pleinement à son raisonnement concernant les circonstances géographiques
dans la région en cause et l’effet d’amputation produit par la ligne d’équidistance (arrêt,
paragraphes 162-171). Le croquis no 10 de l’arrêt illustre bien l’incidence de la concavité du littoral
sur la délimitation des frontières maritimes entre les trois Etats : la Somalie, le Kenya et la Tanzanie.
Il s’agissait là d’un cas d’école où la méthode de l’équidistance ne pouvait produire une solution
équitable. La ligne d’équidistance entre la Tanzanie et le Kenya et celle entre la Somalie et le Kenya
avaient toutes deux des conséquences défavorables pour ce dernier, empêchant largement sa côte de
générer ses droits maritimes. L’effet réducteur sur le Kenya provenant aussi bien du nord que du sud,
il était raisonnable de procéder à un ajustement dans ces deux directions. Pareil ajustement des lignes
d’équidistance n’entraîne pas un remodelage de la géographie, mais rectifie le caractère
déraisonnable des lignes d’équidistance, garantissant un partage équitable de la zone en cause qui
servira les intérêts des Etats intéressés à long terme. La frontière maritime convenue entre le Kenya
et la Tanzanie, telle que reproduite sur le croquis no 10 de l’arrêt, avait réduit l’effet d’amputation
dans une mesure que les deux Etats avaient jugée satisfaisante et appropriée. En ce qui concerne la
ligne d’équidistance entre la Somalie et le Kenya, il appartenait à la Cour de déterminer dans quelle
proportion il convenait de l’ajuster.


       17. Dès lors que tous les autres facteurs présentés par le Kenya avaient été écartés pour défaut
de pertinence, il est permis de se demander sur quelle base autre que la proportionnalité la Cour
pouvait s’appuyer pour ajuster la ligne d’équidistance provisoire entre la Somalie et le Kenya.
S’agissant de l’effet d’amputation, je suis pleinement satisfaite du raisonnement suivi dans l’arrêt
quant à la nécessité d’ajuster la ligne d’équidistance, mais je ne suis pas d’accord avec la manière
dont l’ajustement a été effectué, ce qui m’amène au dernier point que je souhaite aborder.


        18. Au paragraphe 174 de l’arrêt, la Cour indique qu’elle a décidé de déplacer la ligne vers le
nord suivant un azimut initial de 114°, de sorte que celle-ci atténue l’effet d’amputation produit par
la concavité du littoral. Sans guère fournir d’explications concernant cet ajustement, la Cour passe
ensuite à la dernière étape pour vérifier le résultat obtenu. Conformément à la méthode en trois étapes,
elle devait alors rechercher si la ligne ajustée aboutissait à une disproportion significative entre le
rapport des longueurs des côtes pertinentes respectives des Parties et le rapport de la superficie des
espaces attribués dans la zone pertinente par ladite ligne. Selon les calculs de la Cour, le rapport des
côtes pertinentes de la Somalie et du Kenya était de 1 pour 1,43 en faveur de la Somalie et le rapport
des espaces attribués, de 1 pour 1,30 en faveur du Kenya. Aussi la Cour a-t-elle jugé que «[l]a
comparaison entre ces deux rapports ne rév[élait] aucune disproportion significative ou marquée»
(arrêt, paragraphe 176).

                                                           - 10 -

       19. Au vu des chiffres auxquels est parvenue la Cour, personne ne saurait sérieusement
contester sa conclusion. Toutefois, si, comme cela a déjà été relevé, les côtes pertinentes des Parties
avaient été déterminées à l’aide d’une méthode différente, la proportionnalité entre le rapport des
longueurs de ces côtes et celui des espaces attribués à chacune des Parties n’aurait pas été la même.
Comme l’illustrent les croquis ci-après, les espaces maritimes attribués à chacune des Parties en deçà
de 200 milles marins sont approximativement équivalents et non pas aussi favorables au Kenya que
l’a indiqué la Cour. La différence de superficie s’accentue sur le plateau continental étendu en faveur
de la Somalie pour autant que les limites extérieures du plateau continental revendiqué par chacune
des Partie au-delà de 200 milles marins soient en définitive confirmées par la Commission des
limites.




                          Répartition des espaces maritimes en deçà de 200 milles marins

Légende :
 Relevant coast of Somalia up to 200 M from LBT             =       Côte pertinente de la Somalie jusqu’à la limite des
                                                                    200 milles marins calculée à partir du point terminal de
                                                                    la frontière terrestre
 Relevant coast of Kenya up to 200 M from LBT               =       Côte pertinente du Kenya jusqu’à la limite des
                                                                    200 milles marins calculée à partir du point terminal de
                                                                    la frontière terrestre
 Territorial sea boundary as per para. 117 of Judgment,     =       Frontière de la mer territoriale telle qu’énoncée au
 followed by geodesic with starting azimuth of 114°                 paragraphe 117 de l’arrêt, suivie par une ligne
                                                                    géodésique ayant un azimut initial de 114°
 Provisional equidistance line as put forward by Somalia    =       Ligne d’équidistance provisoire préconisée par la
                                                                    Somalie
 200 M calculated from the baselines                        =       Limite des 200 milles marins calculée à partir des lignes
                                                                    de base

                                                           - 11 -




                  Répartition de la zone pertinente, y compris le plateau continental au-delà de
                                            200 milles marins
Légende :
 Relevant coast of Somalia up to 200 M from LBT             =       Côte pertinente de la Somalie jusqu’à la limite des
                                                                    200 milles marins calculée à partir du point terminal de
                                                                    la frontière terrestre
 Relevant coast of Kenya up to 200 M from LBT               =       Côte pertinente du Kenya jusqu’à la limite des
                                                                    200 milles marins calculée à partir du point terminal de
                                                                    la frontière terrestre
 Territorial sea boundary as per para. 117 of Judgment,     =       Frontière de la mer territoriale telle qu’énoncée au
 followed by geodesic with starting azimuth of 114°                 paragraphe 117 de l’arrêt, suivie par une ligne
                                                                    géodésique ayant un azimut initial de 114°
 Provisional equidistance line as put forward by Somalia    =       Ligne d’équidistance provisoire préconisée par la
                                                                    Somalie
 Continental shelf limits as submitted by Kenya             =       Limite du plateau continental étendu telle que soumise
                                                                    par le Kenya
 200 M calculated from the baselines                        =       Limite des 200 milles marins calculée à partir des lignes
                                                                    de base

                                                  - 12 -

       20. Pendant des années, les juridictions internationales ne sont pas parvenues à s’entendre sur
l’expression «disproportion marquée», critère permettant d’apprécier le caractère équitable du
résultat d’une délimitation maritime. Suivant la méthode en trois étapes, le critère de proportionnalité
est conçu pour vérifier, ex post facto, le résultat final. Selon la Cour, cette vérification de l’absence
de disproportion n’est pas une méthode de délimitation en elle-même, mais plutôt un moyen de
déterminer si la ligne obtenue par d’autres moyens doit être ajustée afin d’éviter qu’elle ne donne
lieu à une disproportion marquée entre les espaces maritimes attribués à chacune des parties et la
longueur de leurs côtes respectives (Délimitation maritime en mer Noire (Délimitation maritime en
mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 99-100, par. 110). Si le critère de
proportionnalité a en théorie un rôle à part entière tout à fait pertinent à jouer, il se peut qu’il ne le
joue pas en pratique. Ainsi qu’il ressort de la présente espèce, lorsque les facteurs géographiques
sont les seules circonstances pertinentes appelant un ajustement de la ligne d’équidistance, comme
dans les affaires du Plateau continental de la mer du Nord, l’élément principal à prendre en
considération par la Cour est la proportionnalité entre les deux rapports. Je me demande dans quelle
mesure le critère de proportionnalité peut alors encore avoir une fonction de vérification.


                                                                    (Signé) XUE Hanqin.


                                             ___________

